—Judgment unanimously affirmed. Memorandum: Defendant has failed to preserve for our review his contention that County Court erred in imposing an enhanced sentence (see, People v Martinez, 278 AD2d 818; see also, People v Coutts, 277 AD2d 1029; People v Michael S., 273 AD2d 804, 804-805). In any event, defendant “ ‘received the precise sentence for which he bargained’ ” (People v Martinez, supra, quoting People v Mayers, 74 NY2d 931, 932). (Appeal from Judgment of Monroe County Court, Egan, J. — Grand Larceny, 3rd Degree.) Present — Pine, J. P., Hayes, Wisner, Kehoe and Burns, JJ.